TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00106-CV



                                  In re Rickey Lynn Heaton, Jr.


                     ORIGINAL PROCEEDING FROM BURNET COUNTY



                             MEMORANDUM OPINION


               Rickey Lynn Heaton, Jr. has filed a petition for writ of mandamus requesting that this

Court order the Burnet County District Court to act on his Motion Requesting Out of Time Appeal

and Appointment of Appellant Counsel. We will deny the writ because Heaton is not entitled to

the relief he requests from the trial court under the facts he has described in his petition. Depending

on the circumstances, the relief Heaton requests may possibly be available through a petition

for writ of habeas corpus, but Heaton does not assert that he has a pending habeas petition. The

trial court has not abused its discretion by not granting the relief requested through the apparently

stand-alone motion described in Heaton’s petition for writ of mandamus. Accordingly, the petition

for writ of mandamus is denied.




                                               G. Alan Waldrop, Justice

Before Justices Patterson, Puryear and Waldrop

Filed: March 31, 2009